DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claim(s) 1, 3-11, and 13-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
	In regards to claim(s) 1 and 11, Aibester (US 20170264571 A1) discloses a circuit within a switch, comprising: 
a memory, wherein the memory comprises at least a first area and a second area, the first area is used to provide a minimum guaranteed storage space for each of a plurality of egress queues (“[0005]” …Packet processing logic configured to maintain multiple transmit queues…”, “[0009]….multiple transit queues associated with multiple, different egress interfaces…” ), the second area is used to provide a shared space of the plurality of egress queues (“[0005]….multiple transmit queues which are associated with respective ones of the egress interfaces, and to place both first and second queue entries…respectively in a common transmit queue”); and
 	 a control circuit, coupled to the memory, wherein when an input port of the switch receives an input packet and stores the input packet into the memory (“[0005]…to serve as both ingress and egress interfaces in receive and forwarding of data packets…A memory…configured as a buffer to contain packets received through ingress interfaces…”), 

The memory management feature of Aibester differs from that of claim 1, in that Aibester is silent on wherein the control circuit dynamically determines a size of the second area according to a number of the egress queues that the input packet is forwarded to. Aibester further differs from claim 1, in that Aibester is silent on wherein a packet corresponding to one egress queue is always stored into the minimum guaranteed storage space for the one egress queue when packets stored in the one egress queue does not exceed its minimum guaranteed storage space, the packet is stored in the shared space of the plurality of egress queues if the packets stored in the one egress queue reach its minimum guaranteed storage space. Aibester additionally differs from claim 1, in that Aibester is silent on wherein when the input packet is forwarded to multiple egress queues, and the minimum guaranteed storage spaces corresponding to the multiple egress queues in the first area have not been filled, the control circuit increases the size of the shared space in the second area.						Other prior art of record while teaching features pertaining to the management of a memory space, fail to remedy the deficiencies of Aibester with respect to claim 1. Choudhury (EP 0 706 298) [Page 4] for example teaches a feature where a wherein the control circuit dynamically determines a size of the second area according to a number of the egress queues that the input packet is forwarded to (“[Lines(s) 19-23]….dynamic threshold system attempts to equally share the remaining buffer space among the active output queues… [Line(s)] The dynamic threshold attempts to limit each output queue length to some function f of the unused buffer space, and output queues with less demand than this can be all the space they need…let be the length of queue i…let Q(t) be the sum of all the queue lengths..the simplest method is to set the control threshold…of the unused buffer space by.. T(t) = a (B-Q(t))”).
	However Choudhury is also silent on wherein when the input packet is forwarded to multiple egress queues, and the minimum guaranteed storage spaces corresponding to the multiple egress queues in the first area have not been filled, the control circuit increases the size of the shared space in the second area, as arranged with the remaining elements of claim 1.
 The prior art reference Wang (US 20020039350 A1) [Par. 62] for example teaches wherein a packet corresponding to one queue, CoS processing queues, is always stored into the minimum guaranteed storage space, the one queue, stored into one of the CoS processing queues, when packets stored in the queue does not exceed its minimum guaranteed storage space, does not exceed respective memory allocations, the packet is stored in the shared space, shared memory pool portion, if the packets stored in the one queue, CoS processing queues, exceed respective memory allocations, “[0062] The shared memory-pool portion 110 is used as overflow as individual occupancy levels of CoS processing queues 108 exceed respective memory allocations”
	However, Wang is silent on is also silent on wherein when the input packet is forwarded to multiple egress queues, and the minimum guaranteed storage spaces corresponding to the multiple egress queues in the first area have not been filled, the control circuit increases the size of the shared space in the second area, as arranged with the remaining elements of claim 1. Thus claim 1 is regarded as allowable light of the prior art of record. Independent claim 11 recites substantially the same features as claim 1 and is regarded as allowable for the reasons provided with respect to claim 1.

In regards to claim(s) 8, Aibester (US 20170264571 A1) discloses a circuit within a switch, comprising: 
a memory, wherein the memory comprises at least a first area and a second area, the first area is used to provide a minimum guaranteed storage space for each of a plurality of egress queues (“[0005]” …Packet processing logic configured to maintain multiple transmit queues…”, “[0009]….multiple transit queues associated with multiple, different egress interfaces…” ), the second area is used to provide a shared space of the plurality of egress queues (“[0005]….multiple transmit queues which are associated with respective ones of the egress interfaces, and to place both first and second queue entries…respectively in a common transmit queue”); and
 	 a control circuit, coupled to the memory, wherein when an input port of the switch receives an input packet and stores the input packet into the memory (“[0005]…to serve as both ingress and egress interfaces in receive and forwarding of data packets…A memory…configured as a buffer to contain packets received through ingress interfaces…”), 


The memory management feature of Aibester differs from that of claim 8, in that Aibester is silent on wherein the control circuit dynamically determines a size of the second area according to a number of the egress queues that the input packet is forwarded to. Aibester further differs from claim 8, in that Aibester is silent on wherein a packet corresponding to one egress queue is always stored into the minimum guaranteed storage space for the one egress queue when packets stored in the one egress queue does not exceed its minimum guaranteed storage space, the packet is stored in the shared space of the plurality of egress queues if the packets stored in the one egress queue reach its minimum guaranteed storage space. Aibester additionally differs from claim 8, in that Aibester is silent on wherein when the multiple egress queues corresponding to the input packet stored in the memory are sent out from the plurality of output ports of the switch, if a number of the multiple egress queues which its memory usage is not over the minimum guaranteed storage space is greater than one, the control circuit decreases the size of the second area
	Other prior art of record while teaching features pertaining to the management of a memory space, fail to remedy the deficiencies of Aibester with respect to claim 8. Choudhury (EP 0 706 298) [Page 4] for example teaches a feature where a wherein the control circuit dynamically determines a size of the second area according to a number of the egress queues that the input packet is forwarded to (“[Lines(s) 19-23]….dynamic threshold system attempts to equally share the remaining buffer space among the active output queues… [Line(s)] The dynamic threshold attempts to limit each output queue length to some function f of the unused buffer space, and output queues with less demand than this can be all the space they need…let be the length of queue i…let Q(t) be the sum of all the queue lengths..the simplest method is to set the control threshold…of the unused buffer space by.. T(t) = a (B-Q(t))”).
	However Choudhury is also silent on wherein when the multiple egress queues corresponding to the input packet stored in the memory are sent out from the plurality of output ports of the switch, if a number of the multiple egress queues which its memory usage is not over the minimum guaranteed storage space is greater than one, the control circuit decreases the size of the second area
, as arranged with the remaining elements of claim 8.
 The prior art reference Wang (US 20020039350 A1) [Par. 62] for example teaches wherein a packet corresponding to one queue, CoS processing queues, is always stored into the minimum guaranteed storage space, the one queue, stored into one of the CoS processing queues, when packets stored in the queue does not exceed its minimum guaranteed storage space, does not exceed respective memory allocations, the packet is stored in the shared space, shared memory pool portion, if the packets stored in the one queue, CoS processing queues, exceed respective memory allocations, “[0062] The shared memory-pool portion 110 is used as overflow as individual occupancy levels of CoS processing queues 108 exceed respective memory allocations”
	However, Wang is silent on is also silent wherein when the multiple egress queues corresponding to the input packet stored in the memory are sent out from the plurality of output ports of the switch, if a number of the multiple egress queues which its memory usage is not over the minimum guaranteed storage space is greater than one, the control circuit decreases the size of the second area
, as arranged with the remaining elements of claim 8. Thus claim 8 is regarded as allowable light of the prior art of record. All remaining claims are regarded as allowable by virtue of dependency on any one of the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARELL A HAMPTON whose telephone number is (571)270-7162. The examiner can normally be reached 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 5712723795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TARELL A HAMPTON/Examiner, Art Unit 2476                                                                                                                                                                                                        /AYAZ R SHEIKH/Supervisory Patent Examiner, Art Unit 2476